Judgment of the County Court of Suffolk county, in so far as appealed from, and order, reversed upon the law and the facts and new trial ordered, costs to appellant to abide the event. We are of opinion that the plaintiff failed to prove that it complied with the provisions of section 179 of the Negotiable Instruments Law in sending the notices of dishonor to the appellant. Concededly, the appellant resided at Eastport, N. Y., where he had his place of business. The notices were mailed to Center Moriches, and there is no proof that the appellant either sojourned or was accustomed to receive his letters there, or that the notices were actually received by Mm witMn the time specified by the Negotiable Instruments Law. It well may be that the notices were received by another of similar name at Center Moriches. We refrain from dismissing the complaint in order to permit the plaintiff to prove that the notices were forwarded to the appealing defendant, or received by Mm, within the time prescribed by the Negotiable Instruments Law, if such be the fact. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.